ORDER
The Disciplinary Review Board having filed a report recommending that ALAN H. MARLOWE of FORT LEE, who was admitted to the Bar of this State in 1971, should be suspended *237from the practice of law for three months for his lack of due diligence, in violation of RPC 1.3; his gross neglect, in violation of RPC 1.1(a); his pattern of neglect, in violation of RPC 1.1(b); his failure to communicate adequately with clients, in violation of RPC 1.4; and his misrepresentation to a client, in violation of RPC 8.4(c);
And the Office of Attorney Ethics having sought respondent’s suspension for his failure to produce his financial records;
And good cause appearing;
It is ORDERED that ALAN H. MARLOWE be suspended from the practice of law for three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ALAN H. MARLOWE is hereby suspended from the practice of law for three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said ALAN H. MARLOWE as an attorney at law of the State of New Jersey; and it is further
ORDERED that the suspension shall continue until such time as respondent demonstrates full compliance with the requirements of Rule 1:21-6 and RPC 1.15; and it is further
ORDERED that respondent pay a $500 sanction to the Disciplinary Review Board; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
*238Ordered that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred.